Citation Nr: 1015628	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral kidney 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to 
September 1970, including service in the Republic of Vietnam.  
He received the Purple Heart Medal and Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for cancer of the kidney 
and a bilateral foot condition.  

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing). A transcript of 
that hearing has been associated with his claims folder.

The issue of entitlement to service connection for diabetes 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

In April 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 
Vet. App. at 79.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  The Veteran's reports of a continuity of symptomatology 
can satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.

A Veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309 (2009). 
 
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as nephritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Notwithstanding the foregoing presumptions, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran's medical records reveal that he has been 
diagnosed as having various kidney disabilities.  For 
example, a July 2003 operative report from Pennsylvania 
Hospital, a March 2005 letter from a licensed social worker, 
and a January 2006 VA emergency room treatment note indicate 
diagnoses of end stage renal disease, renal failure, and 
status post bilateral nephrectomy for renal cell carcinoma.  
Furthermore, as the Veteran served in Vietnam he is presumed 
to have been exposed to herbicides, including Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307.  Thus, 
there is evidence of a current bilateral kidney disability 
and in-service herbicide exposure.

As renal disease, renal failure, and renal cell carcinoma are 
not conditions listed in  38 C.F.R. § 3.309(e), presumptive 
service connection on the basis of the Veteran's exposure to 
herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 
68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted).

On several occasions, the Veteran has reported that he was 
treated for blood in his urine beginning shortly after 
service and that the condition was related to his eventual 
kidney disability.  In December 1994, he reported that blood 
was found in his urine during an agent orange examination in 
1972 at the VA Medical Center in Philadelphia, Pennsylvania 
(VAMC Philadelphia) and that he subsequently developed kidney 
problems.  The May 2005 letter from a licensed social worker 
reveals that the Veteran reported that he had blood in his 
urine during an agent orange examination at VAMC Philadelphia 
in 1971.  Also, during the May 2009 hearing, the Veteran 
testified that he was diagnosed with blood in his urine in 
1971.

A July 1972 discharge summary from Crozer-Chester Medical 
Center reveals that the Veteran was hospitalized for 
hematuria (blood in the urine) and abdominal pain, with a 
presumptive diagnosis of malaria.  Examination revealed a 
large amount of occult blood and hematuria in his urine.  An 
April 1991 VA treatment record indicates that the Veteran had 
longstanding painless hematuria since at least 1981.  Also, 
an August 1991 VA pathology report indicates that the Veteran 
had a ten year history of hematuria.

Hematuria can be caused by kidney disease.  Hematuria, 
Urology at UCLA; www.urology.ucla.edu/body.cfm?id=130.

As there is evidence of a current kidney disability, evidence 
of longstanding blood in the urine which began within at 
least two years of the Veteran's September 1970 separation 
from service, as blood in the urine may be associated with a 
kidney disability, and given the low threshold for finding a 
possible association between a current disability and 
service, the evidence indicates that the Veteran's bilateral 
kidney disability may be related to service.  Thus, an 
examination is needed to obtain a competent medical opinion 
as to the relationship of the bilateral kidney disability to 
service.   
 
The Veteran's medical records indicate that he has been 
diagnosed as having various current bilateral foot 
disabilities.  For example, an August 2008 VA podiatry 
follow-up treatment note indicates that the Veteran was 
diagnosed as having a severe bilateral Charcot deformity of 
both feet.

The May 2005 letter from a licensed social worker reveals 
that the Veteran reported that while in Vietnam his feet and 
legs were continuously wet for weeks at a time.  As a result, 
he developed osteomyelitis of both feet.  The social worker 
opined that the Veteran's foot condition was service related, 
with no further explanation or reasoning provided.  
Furthermore, during the May 2009 hearing the Veteran 
testified that he developed sores on his feet while serving 
in Vietnam due to long term exposure to moisture and that he 
continued to experience foot problems ever since service.

Given this evidence and the low threshold for finding a 
possible association between a current disability and 
service, the evidence indicates that the Veteran's bilateral 
foot disability may be associated with his service. 

As there is evidence of a current bilateral foot disability, 
in-service sores of the feet, and testimony as to continuity 
of symptomatology indicating the Veteran's bilateral foot 
disability may be related to service, VA's duty to obtain an 
examination as to the etiology of the Veteran's bilateral 
foot disability is triggered.  Such an examination is needed 
to obtain a competent medical opinion as to the relationship 
of the bilateral foot disability to service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current bilateral kidney disability.  
All indicated tests and studies should be 
conducted. 
 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current bilateral kidney disability was 
present in service, had its onset in 
service, or is related to any disease or 
injury in service.  The examiner should 
consider the reports of hematuria during 
hospitalization in 1972, and the 
Veteran's reports of earlier hematuria.

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current bilateral foot disability.  
All indicated tests and studies should be 
conducted. 
 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current bilateral foot disability is 
related to the Veteran's in-service 
moisture exposure/foot sores, herbicide 
exposure, or any other disease or injury 
in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

3.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board, if in order. 


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


